Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Gifford on Monday May 2, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.-6.	(Cancelled)

7.	(Currently Amended)	(Original) The fastener retaining device of claim 13, wherein said one-piece construction is from a spring steel.  
 
 8.	(Currently Amended)	The fastener retaining device of claim 12, wherein an axis of the opening defined by the fork is co-axial with attachment mechanism axis.

9.	(Currently Amended)	The fastener retaining device of claim 12, wherein an axis of the opening defined by the fork is biased below the attachment mechanism axis. 
10.	(Currently Amended)	The fastener retaining device of claim 12, wherein the first and second arms of the fork extend approximately perpendicular to the axis in the retained position.

11.	(Currently Amended)	The fastener retaining device of claim 12, further comprising a telescoping sleeve configured to slide along the axis to apply the force to the resilient arm and to remove the force from the resilient arm.

12.	(Currently Amended)	A single-sided fastener retaining device for retaining a fastener to the working end of a driving tool, the fastener retaining device comprising:
a compression sleeve configured to engage and hold the shaft of a driving tool of various sizes and shapes about an axis;
a single release mechanism including a resilient arm and a lever arm joined by a fulcrum that contacts the shaft of the driving tool and is spaced apart from the compression sleeve, said resilient arm extending from the compression sleeve along and spaced apart from the axis to the fulcrum, said lever arm extending from the fulcrum at an angle to the axis; and
a single fork connected to the lever arm, said fork having first and second arms that extend to either side of and at least to the level of the axis to define an opening facing the axis to receive the shaft of a fastener of various sizes and hold the head of the fastener to the working end of the driving tool in a retained position; 
said resilient arm extending away from the axis at a first positive angle to a substantially flat portion that extends substantially parallel to the axis and thereafter extends towards the axis to the fulcrum at a negative angle opposite to the first, the lever arm extends away from the axis at a second positive angle; 
said release mechanism responsive to the application of a force to elastically deform the resilient arm causing the lever arm to pivot on the fulcrum moving the fork away from the axis to a released position to release the fastener, said release mechanism responsive to the removal of the force to return the fork to the retained position.

13.	(Original)	The fastener retaining device of claim 12, wherein said compression sleeve, release mechanism and fork are of a one-piece construction.  

14.	(Original)	The fastener retaining device of claim 12, wherein said resilient arm is spaced apart from the axis between one to two times a diameter of the compression sleeve, wherein said lever arms is between one and three times the length of the resilient arm.

15.	(Currently Amended)	A method of using a driving tool to install a fastener into a material, the method comprising the steps of:
providing a compression sleeve configured to engage and hold the shaft of a driving tool of various sizes and shapes about an axis; 
providing a single-sided fastener retaining device comprising a single release mechanism including a resilient arm and a lever arm joined by a fulcrum, said resilient arm extending from the compression sleeve along and spaced apart from the axis to the fulcrum, said lever arm extending from the fulcrum at an angle to the axis, and a single fork attached to the lever arm, said resilient arm extending away from the axis at a first positive angle to a substantially flat portion that extends substantially parallel to the axis and thereafter extends towards the axis to the fulcrum at a negative angle opposite to the first, the lever arm extends away from the axis at a second positive angle;
engaging the compression sleeve 
using the driving tool to partially engage the fastener into the material;
applying force to elastically deform the resilient arm causing the lever arm to pivot on the fulcrum moving the single fork away from the axis to a released position to release the fastener;
using the driving tool to complete engagement of the fastener into the material; and
withdrawing the driving tool and removing the force to return the single fork to the retained position.

16.	(Currently Amended)	The method of claim 15, wherein said is configured to engage and hold the shaft of a driving tool of various sizes and shapes, wherein attaching the compression sleeve comprises engaging the compression sleeve around the shaft of the driving tool and sliding the compression sleeve along the shaft of the driving tool such that the fork holds the head of the fastener against the working end of the driving tool.  
 
17.	(Currently Amended)	The method of claim 15, wherein said compression sleeve, release mechanism and fork are of a one-piece construction.

18.	(Original)	The method of claim 15, further comprising: orienting the driving tool at a non-perpendicular angle to the material to position the release mechanism above the shaft of the driving tool away from the material such that the fork does not contact the material and prematurely release the fastener.

19.	(Original)	The method of claim 15, wherein the fastener retaining device further comprises a telescoping sleeve configured to slide along the axis to engage and disengage the resilient arm, further comprising moving the telescoping sleeve to a first position to disengage the resilient arm such the fastener is held in the retained position; moving the telescoping sleeve to a second position to engage the first resilient arm to provide the force to move the fork to the released position to release the fastener.

20.-25. 	(Cancelled)





	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
May 2, 2022							Primary Examiner, Art Unit 3723